Citation Nr: 1233429	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for special monthly compensation based on aid and attendance.

A review of the Virtual VA claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran withdrew her request for a hearing in January 2010.

The Board remanded the instant claim in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In its March 2011 remand, the Board noted that the Veteran had been living in a nursing home with 24 hour care since August 2005 and that there was no indication in the claims file as to what disabilities were severe enough to require such care.  An August 2005 Examination for Housebound Status (VA Form 21-2680) completed by the Veteran's treating VA physician indicated that she required the daily personal health care services of a skilled provider and noted a variety of diagnoses, including chronic fatigue syndrome and posttraumatic stress disorder (PTSD); no opinion as to which disabilities necessitated such care were provided.
The March 2011 remand instructed that a VA examination be conducted to determine the basis for the Veteran's need for nursing care and aid and attendance.

The Veteran was subsequently scheduled for an examination in May 2011.  In April 2011, prior to the scheduled examination, the Veteran's brother-in-law contacted VA and reported that she was not able to "handle" the ambulance ride from her nursing home to the VA examination site and that her treating physician found her too ill to travel to VA.  An August 2011 Report of Contact indicated that the Veteran was completely bedridden.  The Board notes that the Veteran has been in receipt of housebound benefits since August 2000.  It does not appear that any actions were taken to either reschedule the examination or to accommodate the Veteran's inability to travel.  In addition, it is still unclear from the evidence of record as to which of the Veteran's disabilities were severe enough to require such skilled nursing care, as her PTSD is rated as totally disabling and she suffers from serious impairments due to nonservice connected chronic fatigue immune dysfunction syndrome and generalized pain.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand.   

It appears that the Veteran may be medically unable to report to VA examinations scheduled at a VA Medical Center (VAMC) due to her physical incapacitation and housebound status.  An on-site, fee basis examination may therefore be required to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC, with the assistance of the Veteran's representative (and/or her sister), is requested to determine the most appropriate means to evaluate the Veteran including:

   a) determine whether it is now medically feasible for the Veteran to report for a VA examination at a designated location.  If so, the development outlined below should be carried out in full by either fee basis or VA personnel; OR
   
   b) If the Veteran is medically unable to report for the VA aid and attendance examination detailed below, she should be afforded an on-site VA medical examination by either fee-basis or VA personnel for the purpose of determining the current nature and severity of her service connected disability and to ascertain her need for aid and attendance benefits due to her service connected disability (i.e. PTSD); OR
   
   c) the RO should have the Veteran's treating physician conduct the examination as requested by the Board.
   
   The claims file including a copy of this Remand must be made available to, and reviewed by, all designated examiners for proper consideration of the pertinent medical and disability history.  All necessary tests and studies are to be accomplished.  

The examiner should identify all of the Veteran's disabilities, including any nonservice connected disabilities.  The examiner should opine on whether the Veteran's service-connected disability resulted in her need for nursing home care and the aid and attendance of another person.  In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed should be provided.

2.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

